Citation Nr: 1709205	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  He is the receipt of numerous awards and decorations, to include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective July 10, 2008, and denied entitlement to a TDIU, respectively.  

In this regard, the Board notes that VA regulations provide that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  Although the Veteran did not file a formal notice of disagreement with regard to the propriety of the rating assigned for his PTSD in the November 2008 decision, a May 2009 statement indicated that the Veteran's PTSD symptoms preclude him from engaging in employment.  The May 2009 statement is new and material evidence as to the severity of the Veteran's PTSD symptoms.  As a result, the November 2008 rating decision is not final.  

In certifying the appeal to the Board, the RO characterized the appeal as originating from an August 2010 rating decision that denied a disability rating in excess of 30 percent for PTSD.  However, review of the evidence reflects that the earliest non-final rating decision is the November 2008 decision which assigned an initial rating of 30 percent for PTSD.  Accordingly, the issue on appeal has been recharacterized as shown on the title page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board remanded the instant matter in June 2015.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for a higher initial rating for PTSD and entitlement to a TDIU, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The June 2015 decision also denied increased ratings for a right neck scar, left forearm disability, right leg disability, right neck disability, and right-sided weakness of the lower lip.  The Veteran subsequently appealed the denials of entitlement to increased ratings for a right neck scar, left forearm disability, and right neck disability to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a February 2017 Memorandum Decision, the Court's Conclusion indicated that it affirmed the Board's denial of increased ratings for a right neck scar and right neck disability, but vacated and remanded the denial of an increased rating for a left forearm disability; however, the body of the Memorandum Decision indicates that the denial of increased ratings for a right neck scar and left forearm disability were affirmed and the denial as to an increased rating for a right neck disability was vacated and remanded.  As the Memorandum Decision was recently issued, it has not yet returned to the Board for, if needed, clarification and, thereafter, processing.  Therefore, such matter will be addressed by the Board at a later date. 

In August 2016 the Veteran's representative requested that the Board extend the period of time in which he could submit additional evidence by 90 days.  Such request was granted in September 2016, and the Veteran's representative submitted additional argument in December 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

2.  The Veteran's service-connected disabilities, to specifically include his PTSD, do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the November 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the Veteran's claim for a TDIU, VA's duty to notify was satisfied by a May 2009 letter, sent prior to the issuance of the August 2009 rating decision on appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in September 2008, June 2009, May 2013, and August 2015 so as to assess the nature and severity of his PTSD, to include the impact such has on his employability.  The Board notes that, in June 2013 and December 2016 submissions and elsewhere, the Veteran's representative has challenged the adequacy of the 2009, 2013, and 2015 VA examinations.  Specifically, he has argued that the examiners failed to take into consideration the lay assertions of record regarding the Veteran's symptoms (especially those outlined in July 2012 affidavits) and that the opinions regarding the Veteran's employment were not supported by adequate rationales.  However, the Board finds that such VA examinations are adequate to decide the issues as they are predicated on a review of the record, which includes the aforementioned lay statements; review of the Veteran's medical records; and psychiatric evaluations.  

In this regard, each VA examiner acknowledge review of the Veteran's file and endorsed the presence of the symptoms reported in the 2012 affidavits.  As to the representative's June 2013 statement that "[i]t would be amusing, if it were not so infuriating, that the VA assumes that VA examiner's (sic) always correctly record or identify severity of the impairment of a veteran's impairment[,]" he is advised that the Board may in fact assume a VA medical examiner is competent.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Moreover, while the Veteran's representative has argued that the 2012 affidavits were necessary to refute the 2009 examiner's failure to document the Veteran's symptoms accurately, the Board notes that the 2009 examiner did in fact document the symptoms reported in the 2012 affidavits.  Additionally, the Board notes that the Veteran's reports of his symptoms to the examiners are highly probative given the Veteran's incentive to tell the truth when discussing his disability with medical providers.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

As an aside, the Board notes that it is unclear what benefit a VA examiner would have in not accurately recording a Veteran's reports of his symptoms given the oath medical practitioners take to do no harm to patients and the fact that an examiner has nothing to gain by inaccurately reporting a Veteran's symptoms.  To the contrary, VA examiners are disadvantaged by performing poor examinations as they result in remands from the Board for procurement of adequate ones.  However, such is not necessary in this case as the examination reports of record are adequate to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, with regard to the Veteran's representative's December 2016 allegation that the August 2015 VA examiner failed to describe how the Veteran's PTSD symptoms affect his ability to function under the ordinary conditions of daily life, including employment, the Board finds such argument meritless.  In this regard, the August 2015 VA examiner specifically detailed the Veteran's PTSD symptomatology, to include his descriptions of his difficulty with his relationship with his girlfriend and his current and past employment, and determined that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Moreover, while it is true that the VA examiner marked a box indicating his finding as to the level of occupational and social impairment resulting from the Veteran's PTSD, the Veteran's representative's argument that he provided no rationale for his opinion is without merit.  Specifically, throughout the examination, the examiner detailed the Veteran's PTSD-related symptoms, and their resulting impact on his social (i.e., conflict with his girlfriend) and occupational (i.e., his past employment with John Deere and current involvement as a co-owner of a motel) functioning.  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, it is a question for the adjudicator. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Consequently, the Board finds the Veteran's representative's arguments that the VA examinations are inadequate to decide the claims are without merit.  The Board further notes that neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's psychiatric disability is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to provide the Veteran with an opportunity to identify any outstanding VA and non-VA healthcare providers who treated him for his PTSD, obtain updated VA treatment records, and afford the Veteran a VA examination so as to assess the nature and severity of his PTSD, to include the impact such has on his employability.  

Thereafter, in a June 2015 letter, the Veteran was requested to identify any outstanding VA and non-VA treatment records referable to his PTSD; however, he did not respond to such letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Additionally, updated VA treatment records dated through November 2015 were obtained and, as discussed in the preceding paragraph, the Veteran underwent a recent VA examination in August 2015 sufficient to decide his claims.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Initial Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in September 2013 and, thus, the provisions of the DSM-IV, to include GAF scores, are applicable to his claim.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Service connection for PTSD was established by a November 2008 rating decision, and an initial rating of 30 percent was assigned, effective July 10, 2008.  The Veteran contends that he is entitled to a higher rating because the irritability associated with the disorder causes significant social impairment and prevents him from working.  

The symptoms attributable to the Veteran's PTSD have remained essentially unchanged throughout the appeal period, and are manifested primarily as irritability with chronic sleep impairment, anger, intrusive thoughts, hypervigilance, hyperarousal, avoidance, and mild memory loss.  

The record contains a September 2008 letter from the Veteran's sister in which she describes her brother as being aloof, withdrawn, quick-tempered, and irritable.  She also relayed the fact that the Veteran was experiencing considerable conflict with one of his co-workers and that the experience had changed his opinion about his work.  

A September 2008 VA examination describes the baseline manifestations of the Veteran's PTSD.  At that time, his most pervasive symptom was irritability with occasional violent outbursts.  He reported episodes of "road rage," without negative consequences or escalations.  He had difficulty at work as a result of negative interactions with a particular co-worker, which had not resulted in any discipline at work other than on a single occasion when the two engaged in a "brief scuffle" after the co-worker reportedly grabbed the Veteran.  He reported changing his work shifts in an effort to avoid the co-worker and brought in property of the co-worker that had been taken from his toolbox.  There were also negative interactions with other co-workers, although these were less intense.  He reported that he got along well with most of his co-workers.  It was noted that he had been employed by John Deer Manufacturing for 10 years and, prior to that, he worked for Everco, an automotive parts manufacturer for 10 years.

The Veteran described frequent intrusive thoughts about his combat service, which were triggered by the sounds of helicopters and loud noise.  He was wounded in combat, and displayed anxiety and tearfulness when describing his combat service.  The Veteran avoided crowds and crowded places.  He had frequent nightmares and became "disoriented" when he awoke at night in the dark.  He managed this symptom by sleeping with a nightlight, but still described his sleep as restless, especially after changing his shift.  He avoided helicopters, discussions about his service, and contact with others, preferring to stay home and occupy himself.  The Veteran reported having sufficient concentration levels to complete tasks at work , but became more distractible at home.  He endorsed feeling hypervigilant and an exaggerated startle response, especially if approached from behind.

The Veteran was twice divorced, but reported good relationships with his children.  He "did not acknowledge any estrangement or detachment from others, noting that he feels close to his family and has a few friends from high school."  In this regard, he acknowledged smoking marijuana occasionally if his friends were and indicated that he had recently received a prescription for hydrocodone from a friend which he used to alleviate his back pain.  He had not received any treatment for PTSD.  He described his mood as generally good.  

On mental status examination, there was no indication of impaired thought process, and the Veteran's immediate memory was intact.  However, there was evidence of impaired intermediate recall and concentration, as well as mild impairment of abstract reasoning.  He denied significant depressive and/or anxiety symptoms.  There was no suicidal or homicidal ideation.  The Veteran did report infrequent crying spells when discussing his combat experience.  

The examiner found that the Veteran was able to manage his benefits, despite his mildly impaired intermediate memory and concentration.  He further described the Veteran's PTSD symptoms as "slight," noting that the Veteran's difficulty with a co-worker had not resulted in any significant impact on his ability to maintain employment.  Socially, the Veteran was able to function, although he had some avoidance of others.  Although he was easily irritable, there was not "significant generalized irritability or anger control difficulty."  The examiner concluded that the Veteran's symptoms were "mild" and resulted in decreased work efficiency only or primarily during episodes of significant stress, but assigned a GAF score of 60, indicative of "moderate" symptoms.

Several months later in December 2008, during VA treatment, the Veteran denied any significant anxiety or depression and acknowledged that, while he got down "once in a while", he was not suicidal or homicidal.  The clinician described him as being pleasant and cooperative.  Notably, the Veteran was seeking treatment at that time for nonservice-connected worsening back, shoulder, and knee pain that were making his work more difficult.

In May 2009, the Veteran submitted a statement indicating that he could no longer work as a result of his PTSD.  A statement from his employer, received in June 2009, indicated that the Veteran had retired voluntarily, not as a result of a disability or disciplinary action.  

During a June 2009 VA examination, the Veteran acknowledged that he had taken a voluntary retirement, but asserted that he had done so because his irritability had become so pervasive that he was afraid he would have a violent outburst and harm someone in the process.  His irritability was triggered by a particular co-worker with whom he had continued negative interactions, including a recent physical altercation and incident that resulted in him being "chewed out" by his supervisor.  Notably, the Veteran reported that his co-worker was the aggressor and that he merely defended himself.  In addition to his conflict with this person, he also acknowledged "shouting matches" with a few other co-workers.  The Veteran reported that he had received a verbal warning from his employer, but no formal disciplinary action was taken.  He did indicate that he felt "some pressure to retire," but did not identify the parties who were applying this pressure.  The Veteran became tearful when discussing his PTSD symptoms.   He felt that he would no longer be able to work because of his temper as well as nonservice-connected back and knee pain.  

The Veteran told the examiner that, after his retirement, he kept busy by mowing lawns, maintaining and restoring machines, and motorcycle riding with a friend.  He ultimately described himself as "busier than ever" since his retirement.  In this vein, he had recently attended an army reunion and reported enjoying spending time with one fellow GI, although he had little interaction with the veterans he did not know at the reunion.  Additionally, he had recently entered into a relationship which he felt was going well, although he admitted that he felt as though he needed space at times.  He described his mood as "generally easygoing," but "sometimes something sets me off."  He no longer had nightmares since retiring.  The remainder of the Veteran's symptoms were unchanged from those reported during his September 2008 examination.  

When describing his symptoms, the Veteran reported that he tried to go to less crowded places, but he could not connect this avoidance to his experiences in Vietnam.  The examiner asked if this decision to go to quieter places was due to hypervigilance, the Veteran responded that he "[did] alright," but did not stay in public spaces more than necessary.  He considered himself to be "a little bit jumpy."  Notably, the Veteran "essentially denied symptoms of depression, although he acknowledged some crying at the time of his retirement."  He also endorsed chronic worrying regarding his future and that of his children.  He denied experiencing panic attacks.

Ultimately, the examiner characterized the Veteran's symptoms as unchanged, or mildly improved, from his previous examination.  He noted that there was little social impairment, and that the Veteran's choice to leave his place of employment was voluntary, prompted by his own concerns that his irritability would cause him trouble at work, although there was only an "informal reaction to his irritability by his supervisors."  The examiner assigned a GAF score of 60, indicative of moderate symptoms.  

With regard to the adequacy of the 2009 examination, the Board again notes that, in an August 2012 submission, the Veteran's representative argued that the 2009 examination was inadequate as the examiner did not have an opportunity to review the 2012 affidavits and the examiner failed to properly document all of the Veteran's reported symptoms.  However, the Board notes that the 2009 examination report documents the same symptoms found in the 2012 affidavits including:  intrusive thoughts, impulse control, hyperarousal, isolating, difficulty adapting to stressful situations, inability to establish effective relationships, and loss of temper.  The examiner also acknowledged the Veteran's reports that he retired due to these symptoms.  Thus, the Board again notes that the examination report is adequate for appellate review as the examiner documented the Veteran's lay reports of symptomatology and considered them in making a determination as to the severity of his PTSD.

The Veteran and his girlfriend, Ms. R., provided statements to the SSA in April 2010, detailing the Veteran's PTSD symptoms.  Ms. R. described the Veteran's memory loss in detail, indicating that she had to remind him to pay bills, attend to his grooming and hygiene, and take his medications.  Both the Veteran and Ms. R. indicated that they had a good relationship and that they lived together.  The Veteran was close with his family members and visited his mother each day.  He also attended VA group therapy to address his PTSD symptoms.  The Veteran was awarded SSA disability benefits in June 2010 as a result of nonservice-connected physical disabilities.  

VA clinical notes reflect that the Veteran began attending PTSD group therapy in April 2010, and that he attended this group for approximately 2 years.  Outpatient psychiatric treatment notes from this period of time noted the Veteran's irritability and "tendency to carry around resentments," as well as his increased arousal symptoms in crowds.  The psychiatrist also noted that the Veteran tends to avoid social situations, and that he had intrusive thoughts about his combat service.  A January 2011 treatment record noted that the Veteran "dwells on past injustices," particularly with respect to his former co-worker.  He "gets down in the dumps every once in a while but not for extended periods."  He expressed a vague need to isolate himself, but indicated that he did not want to leave his girlfriend.  He continued to display mild memory impairment and chronic sleep impairment.  A GAF score of 56, indicative of moderate symptoms, was assigned.  

The record also contains July 2012 affidavits from the Veteran and Ms. R.  In his affidavit, the Veteran reiterated his reports to the 2009 examiner that he had retired early from his employment at John Deere due to difficulties with a co-worker whom he eventually had a physical altercation with; he felt fearful he would hurt someone.  He also reported having problems with other co-workers that did not escalate to violence.  Regarding his other PTSD symptoms, the Veteran reported:  anxiety, anger, nightmares, intrusive thoughts, depression, sleep disturbance, anxiety attacks, and difficulty concentrating.  He indicated that these symptoms lead him to self-isolate except for socializing with his girlfriend, brother, and sister.  Ms. R also reported that the Veteran experienced the aforementioned symptoms, especially anger.  She also described the Veteran's hypervigilant state (manifested by his carrying a weapon outside the home) and his isolation (manifested by his refusal to discuss his feelings).

A May 2013 examiner found that the Veteran's symptoms were productive of occupational and social impairment that decreased his work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.   A GAF score of 56 was assigned.  During the examination, the Veteran described his work renovating his barn into a home, but indicated that other work he previously performed was difficult due to his nonservice-connected back and knee pain.  Nevertheless, he was independent with activities of daily living and was able to mow his grass and remove snow.  Regarding his social activities, the Veteran reported enjoying hunting and fishing and participated in a veterans' motorcycle club including meetings and group rides.  He described his four year relationship with his girlfriend as supportive and indicated that the couple dined out and shopped together.  The Veteran also reported visiting his mother daily.  Regarding his occupational history, he indicated he had not sought work since his retirement from John Deere in 2009.  

Turning to his symptoms, the Veteran endorsed anger management problems, especially while driving, but denied any significant arguments or physical altercations since his retirement from John Deere in 2009.  He reported experiencing middle of the night insomnia, loss of energy, and feelings of worthlessness, but denied diminished interest or pleasure, psychomotor disturbance, diminished concentration, suicidal and homicidal ideation, crying spells, or obsessive rituals.

In evaluating the Veteran for PTSD, the examiner noted:  recurrent and distressing recollections, recurrent nightmares, avoidance, detachment/estrangement, restricted affect, sleep impairment, irritability, hypervigilance, exaggerated startle response, depression, and anxiety.  Upon examination, the Veteran was noted to be appropriately groomed, to be fully oriented and cooperative, and with normal psychomotor activity.  When asked to describe his mood, the Veteran reported that he was "[d]epressed some days; worried about [his] health, especially [his] teeth."  Subsequently, the Veteran reported feeling depressed most days.  He also recalled experiencing one panic attack when he retired from work in 2009.  Regarding memory, the Veteran was able to recall remote and recent events during the examination and was deemed competent to manage his own affairs.  Ultimately, the examiner opined that it was less likely than not that the Veteran's PTSD was precluding him from employment.  However, the examiner did acknowledge the Veteran's reports of fearing an altercation would occur if he returned to work due to his irritability, quick temper, and angry outbursts.

As noted above, the Veteran's representative has also challenged the adequacy of the 2013 examination.  Specifically, in June 2013, he argued that the examiner "minimized the degree of [the Veteran's] impairment of his earning capacity regarding [his] need to retire so that he would not hurt anyone in anger."  Here, the Board notes that the examiner acknowledged the Veteran's lay statements regarding his retirement from John Deere and his current state of unemployment.  Regarding the assertion that the examiner did not support his opinion with an adequate rationale, the Board notes that the examiner did in fact support his finding that the Veteran's symptoms were productive of occupational and social impairment that decreased his work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  In this regard, the examiner spent nearly an hour with the Veteran and based on his professional expertise, documented the Veteran's observable behavior and his reports regarding his symptoms.  It was based on this interview with the Veteran and review of the record that the examiner came to this conclusion.  Notably, in the context of claims for increased ratings, it is often the examination report itself that acts as a "rationale" for the determination and, in this case, the Board finds that it is adequate.

Pursuant to the June 2015 remand and the Veteran's assertions that his symptoms were worsening and precluded him from working, the Veteran was afforded another VA examination in August 2015.  Notably, the 2015 examiner also performed the 2008 and 2009 examinations detailed above.  At the time of the 2015 examination, the Veteran's symptoms were essentially unchanged from his baseline as described above; however, he did report that he was employed on a part-time basis at a motel which he co-owned with his brother.  He was tasked with maintenance and repairs, as well as "activities like housekeeping as needed."  The Veteran did not describe any negative encounters with guests at the motel, but did refer to some irritability with his brother, particularly in regards to his feelings about how his brother operated the motel.  However, these episodes did not significantly affect his ability to maintain employment at the motel.  The examiner characterized the Veteran's symptoms as analogous to the criteria for a 30 percent disability evaluation.  

As noted, in December 2016, the Veteran's representative challenged the adequacy of the 2015 examination report.  Specifically, he argued that the examiner had not considered the July 2012 lay statements of record, failed to describe how the Veteran's symptoms affected his functioning in ordinary life, to include employment, and did not offer an opinion for the conclusion reached.  Here, the Board again notes that the examination report delineates the examiner's review of the record, which contained the 2012 affidavits.  Further, also as previously noted, the examiner clearly requested information from the Veteran regarding the impact of his symptoms on his employment as indicated by the fact that the majority of the examination report is dedicated to a discussion of the sole factor that had dramatically changed since the 2013 examination, specifically, the Veteran's employment status.  Finally, the Board again notes that the examiner had interviewed the Veteran three times during the appeal and so a reiteration of facts previously documented in examination reports was unnecessary.  Instead, based on his professional expertise, the examiner documented the Veteran's observable behavior and his current reports regarding his symptoms.  It was based on this interview with the Veteran and review of the record that the examiner came to this conclusion and in the increased rating context, the Board finds that his conclusion is supported by a sufficient rationale.

After reviewing the evidence, the Board finds that the Veteran's PTSD symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This impairment is evidenced by the few social relationships he has outside of his family members, girlfriend, and one or two close friends, as well as his chronic irritability, intrusive thoughts, and hyperarousal symptoms.  However, the Board finds that the Veteran's PTSD does not result in more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Therefore, an initial rating in excess of 30 percent for PTSD is not warranted. 

With regard to his social functioning, the Veteran has good relationships with his family members and, in fact, visits with them on a daily or near-daily basis.  He lives with his girlfriend, and their relationship is stable.  He has a couple of close friends, including one with whom he rides motorcycles and others with whom he attends reunions and smokes marijuana.  During the appeal period, he also participated in a motorcycle club and attended bi-weekly PTSD meetings.  Furthermore, he engaged in hobbies such as hunting, fishing, yard care, remodeling, and did odd jobs on his property.  The Veteran's GAF scores indicate moderate symptoms of PTSD.  

The Board acknowledges the Veteran's and his family members' statements regarding episodes of road rage, as well as progressively negative interactions with co-workers that the Veteran reported led to his voluntarily retirement from full-time work.  The Veteran asserts that these irritable outbursts prevent him from working.  The Board does not doubt the sincerity of the Veteran's beliefs.  However, the objective evidence of record shows that no significant disciplinary actions were taken against the Veteran when he was working, despite his claims of numerous altercations with one particular co-worker and occasional disagreements with others.  Additionally, he reported during the 2008 and 2009 examinations that his co-worker was the aggressor in this physical altercation and that he was merely defending himself as opposed to losing control and attacking someone.  

Furthermore, he, his sister, and Ms. R. all reported that the Veteran changed his shift in an effort to avoid this co-worker, indicating the Veteran's ability to control himself and use appropriate judgment.  Moreover, while the Veteran reported in the July 2012 affidavit that he was afraid he would hurt someone if he returned to the workplace, the record indicates that between his 2009 retirement from John Deere and the August 2015 VA examination, he returned to the workforce as a co-owner of a motel with his brother.  During the 2015 examination, he did not report any strife in the workplace aside from his occasional discontent with his brother's work habits.  Ultimately, despite this one troubled relationship with a co-worker leading to the Veteran's voluntary retirement, the record indicates that he otherwise functions adequately in the workplace.

Additionally, the Veteran's road rage incidents have not resulted in legal action or physical altercations with other motorists.  Furthermore, the Veteran has described himself as "easygoing" unless provoked, and he currently works on a part-time basis at a motel, which he co-owns, and has not described any negative interaction with guests at the motel.  He has reported some irritability with his brother, with whom he co-owns the motel, but such episodes do not significantly affect his relationship with his brother, nor do they affect his ability to continue working at the motel.  Furthermore, he is receiving disability benefits from SSA as a result of nonservice-connected physical disabilities, not because of his PTSD.

The Board notes the Veteran's assertions as to the limitations placed upon him by his PTSD.  However, the totality of the evidence reflects that the Veteran's PTSD symptoms are productive of, and most closely approximate, a 30 percent disability rating, based upon his irritability when under stress, chronic sleep impairment, mild memory loss, and hyperarousal symptoms, which result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran's symptoms are not productive of symptoms analogous to the next higher rating, or result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, although he does have difficulty establishing and maintaining effective relationships, he is able to do so when the situation warrants, as evidenced by co-owning a motel with his brother where he works on a part-time basis, co-habituating with his longtime girlfriend, having weekly dinners with his sister (see September 2008 lay statement), and daily visits with his mother (see 2010 SSA letters).  

Moreover, the Veteran does not have significant episodes of depression or anxiety.  In VA clinical notes and during examinations, he has described his mood and motivation as not significantly affected by his PTSD.  He has vague thoughts of complete isolation, but has not acted upon them.  In fact, he has indicated that his relationship with his girlfriend prevents him from isolating himself from society and, in the aforementioned August 2012 affidavit, Ms. R. reported that the couple occasionally invite friends to their home.  He has good relationships with family members and a few close friends.  With the exception of some minor episodes of "road rage," the Veteran is able to manage his PTSD symptoms when out in the community.  The Veteran's girlfriend alluded to difficulties with grooming and hygiene in her April 2010 statement, but the Veteran has not demonstrated significant difficulty in this area in his encounters with VA medical personnel who described the Veteran as being adequately groomed.

In light of the evidence of record, the Board concludes that the Veteran's PTSD most nearly approximates the criteria for a 30 percent evaluation as such results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As noted previously, the symptoms listed for the rating criteria for 30 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 30 percent rating.  Mauerhan, supra.  

The Board further finds that the assigned GAF scores are largely consistent with a 30 percent rating.  In this case, the Board finds that the Veteran's overall symptomatology supports assignment of the 30 percent rating.  During the period on appeal, the Veteran has generally been assigned GAF scores in the 51-60 range.  Such scores are generally consistent with moderate symptoms resulting in moderate difficulty in social, work, and school functioning.  As discussed above, GAF scores are not determinative evidence of the rating to be assigned but must be considered in light of all of the evidence.  In the present case, the Board finds the Veteran's GAF scores probative to the extent they are consistent with the Veteran's overall disability picture, which supports a 30 percent disability evaluation.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran has any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Specifically, the Board finds that the symptoms associated with the Veteran's PTSD, including, but not limited to, anxiety, anger, nightmares, intrusive thoughts, depression, sleep impairment, anxiety attacks, and impaired impulse control, are contemplated by the nonexhaustive list of symptoms found in the Rating Schedule.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, in the December 2016 submission, the Veteran's representative asserted that the Veteran should be entitled to an extra-schedular rating based on the combined effects of his service-connected disabilities.  Notably, in addition to PTSD, the Veteran has been service-connected for numerous muscle group injuries, and scars on his body attendant thereto.  While the issue of an extra-schedular rating based on the combined effects of these disabilities has been raised by the Veteran's representative's December 2016 submission, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  

In fact, the Board issued a decision in June 2015 that denied increased ratings for a right neck scar, left forearm disability, right leg disability, right neck disability, and right-sided weakness of the lower lip.  At such time, the Board found that the symptomatology associated with such disabilities was contemplated by the rating criteria under which each disability was evaluated.  Furthermore, the Board determined that there was no additional scars and muscle weakness impairment that has not been attributed to a specific service-connected disability and, as such, the case did not involve an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  While he appealed the denial of entitlement to increased ratings for a right neck scar, left forearm disability, and right neck disability to the Court, he did not challenge the Board's findings with regard to an extra-schedular rating based on such single service-connected disabilities, or the combined effects of such disabilities.  

Furthermore, while the Veteran's representative has now alleged that the Veteran is entitled to an extra-schedular rating based on the combined effects of his service-connected disabilities, he has not offered specific arguments as to what symptomatology is not contemplated by the individual ratings assigned for the Veteran's PTSD, muscle group injuries, and/or scars.  Furthermore, the Board finds that the record does not otherwise suggest that the combined effect of the Veteran's physical disabilities and his PTSD results in symptomatology, and resulting functional impairment, not contemplated by the rating criteria under which disabilities are evaluated.  Accordingly, the Board finds this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities, to include PTSD.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, the Board finds that an initial rating in excess of 30 percent for the Veteran's PTSD is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

III. TDIU Claim

The Veteran asserts that he is unable to maintain substantially gainful employment due to his service-connected PTSD.  While he is service-connected for physical conditions (specifically muscle group injuries and scars), he has not alleged that these conditions prevent him from maintaining substantially gainful employment.  

In this regard, while the Board's June 2015 decision was vacated and remanded in part by the Court as to the denial of an increased rating for a muscle group disability, there is no prejudice to the Board proceeding with a decision on the TDIU claim at this time as the Veteran has not alleged that his muscle group injuries, and/or scars, impact his employability.  Moreover, the basis of the Memorandum Decision was to allow the Board to address a due process argument in the first instance, a matter which will not impact the TDIU claim.  Furthermore, while the Veteran's representative made a generic argument that the combined effects of the Veteran's service-connected disabilities preclude him from securing or following substantial gainful occupation in a December 2016 submission, he has not offered any description as to how the Veteran's physical disabilities result in such impairment.  Moreover, the record, to include examination reports specifically addressing the functional impairment associated with such disabilities, does not indicate that such disabilities, either alone or in combination with his other service-connected disabilities, render him unable to secure and follow a substantially gainful occupation.  In fact, as discussed below, the record reflects that the Veteran still participates in work-related activities that require manual labor, to include maintenance and housekeeping.  Thus, in the interests of administrative efficiency, the Board will focus the following analysis on the Veteran's specific contention that his PTSD, especially his anger and impulse control, prevents employment.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, not whether a veteran is unemployable solely due to his or her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of nonservice-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, supra; accord Hatlestad, supra.  

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (hereinafter "DOC"), as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Since July 2008, the Veteran's combined rating has been 80 percent, which includes multiple separate ratings for residuals of shell fragment wounds.  Disabilities arising from a common incident are to be treated as one disability pursuant to 38 C.F.R. § 4.16(a).  The combined rating for the Veteran's shell fragment wound residuals is 70 percent.  38 C.F.R. § 4.25.  Since his combined rating is 80 percent, and the Veteran's shell fragment wounds, when combined, are ratable at 40 percent or more, the schedular threshold for consideration of a TDIU are met.  Thus, any argument as to the Veteran's entitlement to a TDIU on an extra-schedular basis are moot.

In his May 2009 TDIU application, the Veteran reported that he last worked in April 2009 as a laborer at John Deere Manufacturing.  He indicated that he finished high school and one year of college.  The record reflects that the Veteran chose to retire in April 2009.  Although there was no significant disciplinary history at his place of employment, the Veteran felt as though retiring was the best way in which to manage his PTSD symptoms, as negative interactions with a co-worker were exacerbating his irritability.  He further asserted that he feared that he would hurt someone if he continued in his employment.  As such, he claims that he is entitled to a TDIU due to his PTSD.  

Since his retirement, the VA clinical notes and examinations of record reflect that the Veteran tended to "keep busy" around his property by maintaining and repairing equipment and doing odd jobs.  VA clinical notes from 2014 indicate that he was working in "maintenance," and, during his most recent VA examination, the Veteran advised the examiner that he co-owned a motel with his brother and that he was employed part-time at the motel, doing maintenance and taking on any other activities that required attention, such as housekeeping.  The Veteran's PTSD symptoms did not prevent him from engaging in this manner of employment.  

The examiner who performed the 2008, 2009, and 2015 examinations and the examiner who performed the 2013 examination each evaluated the Veteran and found that his PTSD symptoms did not prevent him from engaging in substantially gainful employment.  Rather, the examiners found that the Veteran's PTSD symptomatology resulted in no more than occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds the opinion of these highly trained professionals to be highly probative as they are based on interviews with the Veteran, review of the record, and mental status evaluations, and are supported by the record which reflects that the Veteran has enjoyed employment during the appeal period.  Additionally, while the Veteran's representative has challenged the examination reports, asserting that the examiners did not review the lay statements of record and did not provide rationales to support their opinions, the Board, for the reasons outlined in the preceding sections, finds that the examinations are adequate to decide the claim as the examiners acknowledged reviewing the record and provided detailed opinions.  In either event, it is important to stress that the VA examiners' findings are medical ones, whereas the ultimate determination as to whether the Veteran qualifies for a TDIU lies with the adjudicator.  See 38 C.F.R. 
§ 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore, supra.

Furthermore, it is clear that the Veteran is capable of performing the mental and physical acts necessary for gainful employment as evidenced by his ability to participate in the co-ownership of a motel, which requires participating in the practice of business, and maintaining its upkeep in the form of maintenance and housekeeping.  In this regard, neither the Veteran nor his representative have presented evidence indicating that the Veteran's PTSD symptoms prevent him from employment at the motel that he co-owns with his brother.  Rather, his representative, in his December 2016 submission, has stated that the record does not contain information as to the amount of money the Veteran makes co-owning and working for the motel, thus suggesting that his employment is marginal in nature.  However, the Veteran's representative, who is arguably in the best position to procure and submit this evidence, has not done so.  See Wood, supra.  Nevertheless, the Board finds that a specific determination as to the Veteran's level of income from the motel is not necessary to decide the claim as the evidence fails to show that his service-connected PTSD renders him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background, even if his current employment is considered marginal in nature.  

Specifically, after reviewing the record and examining the Veteran, the VA examiners found that the Veteran's PTSD symptoms did not preclude him from maintaining substantially gainful employment.  Each examiner was informed of the Veteran's workplace confrontation that ultimately lead to his voluntary retirement from John Deere.  However, in their professional opinions, this one-time incident that the Veteran himself indicated was instigated by the co-worker was not indicative of a total inability to maintain and secure substantially gainful employment.  Here, the Board notes that, despite the lay reports of record regarding the Veteran's poor impulse control, the record indicates that he showed incredible impulse control and self-awareness in requesting to change shifts and avoid the troubled co-worker and retiring to avoid this co-worker.  The Board also notes that the Veteran acknowledged a few workplace arguments, but otherwise indicated to the 2008 examiner (the only examiner who interviewed the Veteran while he was still employed and thus closest in time to the Veteran's recollections of the nature of his employment) that he got along well with most of his co-workers.  

Ultimately, the Board finds that the Veteran's service-connected PTSD does not render him incapable of performing the physical and mental acts necessary to secure and follow a substantially gainful occupation consistent with his education and work history.  In this regard, the Veteran has continued to work in some capacity and, while he is self-employed, his reported prowess at fixing things (remodeling a barn into a home, fixing machinery in his shop, and performing maintenance at the motel) would likely be valuable to any number of companies.  Additionally, while he reported that he feared he would hurt someone if he continued working, there is no indication that he has engaged in a physical altercation since he left John Deere.  Indeed, the only conflict he reported was with his brother's lax work ethic.

The Board acknowledges the Veteran's and his representative's assertions that his PTSD symptoms prevent him from working; however, the evidence shows that the Veteran does not have significant occupational limitations as a result of his service-connected PTSD.  Therefore, the Board finds that he is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, to specifically include his PTSD.  As a result, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A TDIU is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


